175 F. Supp. 2d 34 (2001)
Elouise Pepion COBELL, et al., Plaintiffs,
v.
Gale A. NORTON, Secretary of the Interior, et al., Defendants.
No. 1:96CV01285.
United States District Court, District of Columbia.
December 4, 2001.

ORDER
LAMBERTH, District Judge.
Upon consideration of Interior Defendants' motion to keep temporarily under seal portions of the Report and Recommendation of the Special Master Regarding the Security of Trust Data at the Department of the Interior, made in a sealed hearing on December 3, 2001, oral argument on December 3 and 4, 2001, the Memorandum of Points and Authorities of Intervenor Dow Jones & Company, Inc. Opposing Continued Sealing of the Report and Recommendation of the Special Master Regarding the Security of Trust Data, and Related Documents, and the agreement of the Plaintiffs and Interior Defendants with respect to the redactions on the four documents listed below, it is hereby
ORDERED that the motion be and hereby is GRANTED IN PART AND DENIED IN PART, and it is further ORDERED that Interior Defendants shall file today a Notice of Filing of Public Versions of Documents Filed Temporarily Under Seal, with the following attachments, including the redactions agreed to by the parties and presented to the Court on December 4, 2001:
1. Report and Recommendation of the Special Master Regarding the Security *35 of Trust Data at the Department of the Interior, filed November 14, 2001;
2. Electronic Data Systems Report, filed November 21, 2001;
3. Interior Defendants' Response to Plaintiffs' Renewed Motion for Temporary Restraining Order as Amended, filed November 28, 2001;
4. Department of Interior's Response to the Report and Recommendation of the Special Master Regarding the Security of Trust Data at the Department of the Interior, filed November 29, 2001;
5. Interior Defendants Motion for Leave to File Surreply in Opposition to Plaintiffs' Renewed Motion for Temporary Restraining Order as Amended, filed November 30, 2001; and it is further
ORDERED that the versions of the documents listed above that are currently filed under seal will remain temporarily under seal until January 31, 2002, to permit Interior Defendants' contractor, Predictive Systems, Inc., to address the two most urgent priorities Predictive has identified to provide security for trust data, as represented to the Court. The parties may return to the Court to request an earlier unsealing or additional time to address these priorities depending upon the progress of this effort; and it is further
ORDERED that Interior Defendants shall propose redactions to exhibits D and E to Department of Interior's Response to the Report and Recommendation of the Special Master Regarding the Security of Trust Data at the Department of the Interior; and to Exhibits 1 and 2 to Interior Defendants' Surreply in Opposition to Plaintiffs' Renewed Motion for Temporary Restraining Order as Amended. The parties, with the assistance of the Special Master, shall try to reach agreement on these redactions by Friday, December 7, 2001. Such agreement, or the respective positions of the parties if agreement is not possible, shall be presented to the Special Master for decision; and it is further
ORDERED that the following documents, all currently filed under seal, shall be unsealed:
1. Plaintiffs' Consolidated Motion for an Emergency Temporary Restraining Order and Motion for a Preliminary Injunction and Motion for Order to Show Cause Why Secretary Norton, Her Employees and Counsel Should Not Be Held in Contempt, filed May 17, 2001;
2. Consolidated Reply to Defendant Department of the Interior's Response to Consolidated Motion for a Temporary Restraining Order and Motion for a Preliminary Injunction and Motion for Order to Show Cause Why Secretary Norton, Her Employees and Counsel Should Not Be Held in Contempt and Renewal of Motion for Temporary Restraining Order as Amended, filed November 16, 2001;
3. Interior Defendants' Motion for Permission to Release the Report and Recommendation of the Special Master Regarding the Security of Trust Data at the Department of the Interior Notwithstanding Its Status as Filed Temporarily Under Seal, filed November 21, 2001;
4. Interior Defendants' Motion for Enlargement of Time Within Which to File Their Response to the Report and Recommendation of the Special Master Regarding the Security of Trust Data at the Department of the Interior, filed November 21, 2001;
5. Interior Defendants' Motion to Keep Temporarily Under Seal the Report *36 and Recommendation of the Special Master Regarding the Security of Trust Data at the Department of the Interior, filed November 29, 2001; and it is further
ORDERED that the clerk of court shall make these documents part of the public record.